                                                                                   USDCSDNY
                                                                                   DOCUMENT
                                                                                   ELECTRONICALLY FILED
                                                                                   DOC#: ---=--r,;::--t=;:;;---­
                                                                                   DATE FILED:   3//j;j/Q:;)
UNITED STATES DISTRICT COURT
SOUTHERN DISTRICT OF NEW YORK
--------------------------------------------------------------------- X

KEITH STANSELL ET AL.,

                                           Plaintiffs,
                                                                          16-MC-405 (ALC)
                -against-
                                                                          OPINION & ORDER
REVOLUTIONARY ARMED FORCES OF
COLUMBIA (FARC) ET AL.,

                                           Defendants.

                                                                     X
ANDREW L. CARTER, JR., District Judge:

         Samark Jose Lopez Bello, Alfa One, C.A., Grupo Sachet, C.A., MFAA Holdings Ltd.,

Profit Corporation, C.A., Servicios Tecnologicos Industriales, C.A., SMT Tecnologia, C.A.,

Yakima Trading Co., and Yakima Oil Trading LLP (collectively, "Intervenors") filed a motion to

dismiss and dissolve writs of garnishment issued by this Court in favor of Keith Stansell, Marc

Gonsalves, Thomas Howes, Judith Janis, Christopher Janis, Greg Janis, Michael Janis, and

Jonathan Janis (collectively, "Plaintiffs"). For the reasons stated below, the motions to dismiss and

dissolve the writs of garnishment are DENIED without prejudice and this case is STAYED

pending resolution of the outstanding turnover motions in the Southern District of Florida.

                                               BACKGROUND

         The Court assumes the Parties' familiarity with the facts and procedural histo1y of this case

but provides a brief discussion for background.

         On June 15, 2010, the United States District Court for the Middle District of Florida entered

an Order and Final Default Judgment against Defendants, the Revolutionary Armed Forces of

Columbia ("FARC") and its members, pursuant to the civil remedies provisions of the Anti­

Terrorism Act (the "ATA") 18 U.S.C. § 2333. See Stansell v. Revolutionary Armed Forces of

                                                         1
